—Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We reject the contention of defendant that the jury may have convicted him of an unindicted rape and sodomy (cf., People v McNab, 167 AD2d 858). The victim’s testimony does not establish additional acts of rape and sodomy. Thus, there is no support for that contention (see, People v Curtis, 195 AD2d 968, 969, lv denied 82 NY2d 752). Finally, there is no merit to the contention that the sentence is unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J.—Attempted Murder, 2nd Degree.) Present— Green, J. P., Lawton, Callahan, Boehm and Fallon, JJ.